Citation Nr: 1043261	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-31 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972, 
December 1990 to May 1991, and period of active duty for training 
in the U.S. Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision rendered by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In May 2010, the Veteran testified at a hearing at a VA facility 
in San Antonio, Texas before the undersigned.  A transcript of 
the proceeding is of record.  Prior to the hearing, the Veteran 
submitted additional medical evidence accompanied by a waiver of 
initial RO review of such.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, bilateral 
hearing loss disability was incurred during active duty service.  

2.  Affording the Veteran the benefit of the doubt, tinnitus was 
incurred during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide. 

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, existence 
of a disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In October 2004 correspondence, VA advised the Veteran of the 
criteria for service connection. 

VA has also assisted the Veteran by obtaining VA outpatient 
treatment records and Social Security Administration disability 
determination records.  The Veteran has supplied various Army 
National Guard service records.  The Veteran underwent VA 
contract examinations in October 2004 and June 2009.  In 
addition, the Veteran submitted the results of a November 2009 
private audiologic examination.  Finally, as noted, the Veteran 
set forth his contentions during the hearing before the 
undersigned.  

In this case, the Board is granting the full benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Service connection may also be granted for certain chronic 
disease when manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  

The Board has reviewed the evidence of record and, after 
affording the Veteran the benefit-of-the-doubt, finds that the 
criteria for service connection for bilateral hearing loss and 
tinnitus have been met.  First, there is evidence that the 
Veteran has current disabilities manifested by bilateral hearing 
loss and tinnitus.  In this respect, the VA contract examination 
in October 2004 and the November 2009 audiogram by G. R., D.O. 
reveal current evidence of hearing loss and tinnitus.  

The Board acknowledges that the VA contract examiner in June 2009 
determined that a diagnosis was not possible due to inconsistent 
findings in the test results.  Specifically, the examiner seemed 
concerned that the high level of puretone threshold loss was not 
consistent with the Veteran's ability to track conversations in 
the examination office.  The Board has also reviewed National 
Guard audiologic testing performed in April 1996 and February 
2002 that do not show a hearing loss disability for VA purposes.  
The Board has considered the examiner's concerns regarding the 
reliability of the testing.  However, as no concerns were raised 
by the examiners in October 2004 and November 2009 and based on 
the relatively consistent pattern of hearing loss demonstrated 
during those examinations, it is more likely than not that the 
Veteran has a current hearing loss disability for VA purposes.  

In determining whether a current hearing loss disability is 
related to the Veteran's active service, the Board is charged 
with considering the disability on the basis of the places, types 
and circumstances of his service.  38 C.F.R. § 3.303(a) (2009).  
Here, the Veteran contends that he was exposed to acoustic trauma 
when serving in Vietnam.  Records obtained as part of a claim for 
service connection for post-traumatic stress disorder support his 
contention.  Those records reveal that the Veteran had service in 
Vietnam in armor supply with the 18th Surgical Hospital in Quang 
Tri province.  VA has received Daily Staff Journals that indicate 
that in June 1970, the Quang Tri Combat Base received twenty-two 
122-millimeter rocket rounds.  

The Board has also considered the Veteran's lay testimony.  In 
this respect, he contends that he was routinely exposed to 
acoustic trauma while serving in Vietnam.  He reports suffering 
from hearing loss and tinnitus since the in-service events.  The 
Veteran is competent to testify to in-service acoustic trauma, 
in-service symptoms of hearing loss and tinnitus, and post-
service symptoms of tinnitus because ringing in the ears is 
capable of lay observation.  Charles v. Principi, 16 Vet. App 
370, 374-75 (2002).  

The Board acknowledges that there is a lack of contemporaneous 
medical evidence for many years following discharge from service.  
The Board has considered such as a factor in determining the 
credibility of lay evidence.  See generally Maxson v. Gober, 230 
F.3d. 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006).  The Board, however, finds the Veteran's lay 
statements as credible, and therefore finds that there is 
evidence of in-service incurrence and continuity of 
symptomatology of a hearing loss and tinnitus disability.  

Critically, there is positive evidence addressing the most likely 
etiology of the current disabilities.  The private audiologic 
examiner in November 2009 offered an opinion indicating that 
hearing loss and tinnitus were at least as likely as not the 
result of noise exposure during military service.  The opinion, 
while not based on a review of the Veteran's claims file, was 
based on a thorough history, and a physical examination of the 
Veteran.  Despite the lack of claims file review, the history 
provided is consistent with events verified by the official 
service records.  See, e.g. Kowalski v. Nicholson, 19 Vet. App. 
171 (2005) (holding that the Board may reject a medical opinion 
that is based on facts provided by the Veteran that have been 
found to be inaccurate or that are contradicted by other facts of 
record).  The examiner reasoned that the current hearing loss and 
tinnitus disabilities were consistent with exposure to acoustic 
trauma during service.  

There are no contradictory medical opinions of record.  

Accordingly, the Board finds, after affording the Veteran the 
benefit of the doubt, that the criteria for service connection 
for bilateral hearing loss disability and tinnitus have been met.  
Accordingly, the benefits sought on appeal are granted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


